DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “22” has been used to designate enclosure, effort, and zipper in paragraphs 0022, 0024, and 0025.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: top 38 in paragraph 0021.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it contains legal phraseology "said" and it is more than 150 words. Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
Claim Objections
Claim 7 is objected to because of the following informalities:  "taunt" in line 3 should be --taut--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the front edge" and “the header bar” in line 7 and 9, respectively.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-10 are rejected due to their dependency on the rejected claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Bestop (Bestop - Tigertop BDKW_51408-INS_001) in view of Feinberg (US 6916059).
Regarding claim 1, Bestop discloses an enclosure (Bestop, page 1, see annotated Figure below) for a sport utility vehicle (Bestop, Jeep CJ7 1976-1986) having a chassis (Bestop, page 1, see annotated Figure below), and engine compartment (Bestop, page 1, see annotated Figure below) and a passenger compartment (Bestop, page 1, see annotated Figure below) and a framework (Bestop, page 1, see annotated Figure below) extending above the passenger compartment and a windshield assembly (Bestop, page 1, see annotated Figure below) which is disposed in front of the passenger compartment which comprises: 

said front edge including a lip (Bestop, page 6, plastic strip in first image under step 7) dimensioned and configured for engagement with the header bar (Bestop, page 6, windshield retainer in first image under step 7) disposed at the top of the windshield and is part of the sport utility vehicle;
first and second side portions (Bestop, page 2 and 7, doors and curtains on left and right), said first and second side portions each having a top and a bottom (Bestop, page 10, see annotated Figure below)
a back portion having a top thereof affixed to said back edge (Bestop, page 10, see annotated Figure below).  
Regarding claim 2, Bestop discloses each of said first and second side portions includes at least one substantially transparent portion (Bestop, page 1, see annotated Figure below, see through windows on both left and right).  
Regarding claim 3, Bestop discloses part of claim 2.
Regarding claim 4, Bestop discloses part of claim 1.
Regarding claim 5, Bestop discloses part of claim 1.
Regarding claim 7, Bestop discloses part of claim 5.

    PNG
    media_image1.png
    411
    862
    media_image1.png
    Greyscale

Figure 1 Annotated Figure from page 1 of Bestop

    PNG
    media_image2.png
    349
    619
    media_image2.png
    Greyscale

Figure 2 Annotated Figure from page 10 of Bestop
Bestop fails to disclose said tops of said first and second side portions being fixed respectively to said first and second opposed edges as recited in claim 1, said at least one substantially transparent portion is disposed in generally aligned relationship with the head of a passenger seated within the sport utility vehicle as recited in claim 3, a strap extending between said first and second side portions 
The examiner takes Official Notice that windows (transparent portions) disposed in generally aligned relationship with the head of a passenger seated within a vehicle is old and well known in the art. 
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the claimed invention to modify a vehicle enclosure, such as that disclosed by Bestop, and dispose the transparent portions in a generally aligned relationship with the head of a passenger seated inside the vehicle, as is old and well known in the art, in order to provide view to the exterior of the vehicle.
Feinberg teaches said tops (Feinberg, 48 in Fig. 1-2) of said first and second side portions being fixed (Feinberg, by straps 42 in Fig. 1-2) respectively to said first and second opposed edges; a strap (Feinberg, 82 in Fig. 2) extending between said first and second side portions that is dimensioned and configured for extending below the windshield assembly and above the engine compartment; a zipper (Feinberg, 64 in Fig. 2) in each side portion defining means for ingress and egress of a passenger with respect to the passenger compartment; and first and second straps (Feinberg, 90 and 92 in Fig. 2) disposed in spaced relation (Feinberg, Fig. 2, one in front of the other) extending from the bottom of each side portion to the chassis (Feinberg, Col. 5, lines 32-40) of the sport utility vehicle whereby the enclosure is taut (Feinberg, Col. 5, lines 44-47) with respect to the framework and chassis of the sport utility vehicle.
.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Bestop and Feinberg as applied to claim 5 above, and further in view of Brandenburg (US 8550538).
Regarding claim 6, the combination of Bestop and Feinberg teaches the enclosure as described in claim 5, but fails to teach said zipper has a generally U- shaped extent.
However, Brandenburg teaches a zipper has a generally U-shaped extent (Brandenburg, 113 in Fig. 2).
One of ordinary skill in the art would have understood that the zippers in Brandenburg and the combination of Bestop and Feinberg have similar functions. Since Brandenburg also teaches a vehicle enclosure, it would have been obvious to substitute one known zipper for another zipper, as it would have yielded predictable results to one of ordinary skill in the art.
Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Bestop and Feinberg as applied to claim 1 above, and further in view of Zeugner (US 7086685).
Regarding claim 8, the combination of Bestop and Feinberg teaches the enclosure as described in claim 1.
Regarding claim 9, the combination of Bestop and Feinberg teaches part of the enclosure as described in claim 8.

The combination of Bestop and Feinberg fails to teach a first and a second Y-shaped strap extending from first and second spaced points on said enclosure to the chassis of the sport utility vehicle as recited in claims 8 and 9, and said first Y-shaped strap and said second Y-shaped strap are respectively disposed at corners of the passenger compartment and remote from the engine compartment as recited in claim 10.
However, Zeugner teaches a first Y-shaped strap (Zeugner, 60 in Fig. 1) extending from first and second spaced points (Zeugner, Fig. 1, the two upper end points of the strap 60 where it connects to the cover 20) on said enclosure to the chassis of the sport utility vehicle, a second Y-shaped strap (Zeugner, multiple straps 60 in Fig. 1) extending from first and second spaced points on said enclosure to the chassis of the sport utility vehicle, and said first Y-shaped strap and said second Y-shaped strap are respectively disposed at corners of the passenger compartment and remote from the engine compartment (Zeugner, Fig. 3).
 Zeugner is considered to be analogous art because it is in the same field of vehicle enclosures as Bestop and Feinberg. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle enclosure as taught by the combination of Bestop and Feinberg to incorporate the teachings of Zeugner and have Y-shaped straps at the rear corners of the vehicle. Doing so would further secure the side portions to the vehicle and minimize local stress (Zeugner, Col. 2 lines 1-3).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references all disclose vehicle enclosures.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Wenwei Zhuo whose telephone number is (571)272-5564. The examiner can normally be reached Monday through Friday 8 a.m. - 4 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on (571)272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.Z./Examiner, Art Unit 3612                                                                                                                                                                                                        /D Glenn Dayoan/Supervisory Patent Examiner, Art Unit 3612